Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any               Sep 09 2014, 10:04 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

BRANDON E. MURPHY                                   GREGORY F. ZOELLER
Muncie, Indiana                                     Attorney General of Indiana

                                                    CHANDRA K. HEIN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

MONICA L. RITTER,                                   )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 05A02-1401-CR-52
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE BLACKFORD SUPERIOR COURT
                             The Honorable Nicholas Barry, Judge
                               Cause No. 05D01-1306-CM-239



                                        September 9, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                            Case Summary

        Monica L. Ritter appeals her conviction for class A misdemeanor criminal conversion.

Finding the evidence sufficient to support her conviction, we affirm.

                                   Facts and Procedural History1

        On May 23, 2013, Ritter and two companions went shopping at a Hartford City

discount store (the “Store”). Store manager Karen Clamme observed the trio and found

certain of their behaviors suspicious, i.e., entering and exiting the fitting rooms with differing

numbers of items. Clamme approached Ritter and made a general statement about people

stealing. When Clamme asked her if she was with the other two women, Ritter responded,

“Yes, but I don’t do what they do.” Tr. at 9. As the conversation progressed, one of Ritter’s

companions became confrontational, and she and the other companion left the store.

        Clamme immediately phoned police, who arrived shortly thereafter. While one officer

confronted the companions outside, another conducted a consensual search of Ritter’s purse.

In the bottom of the purse, police discovered a pair of white capri pants with no tag attached.

Police and Store personnel searched the area near the fitting room where Ritter and her

companions had been shopping. They found three detached tags, one of which corresponded

exactly to the color, size, and style of the pants discovered in Ritter’s purse.

        Ritter told the officer that the pants already belonged to her and that she had purchased

them from the Store on a previous date. Police twice sought to obtain a receipt from her, but



        1
         We remind appellant’s counsel that a statement of facts should be in accordance with the standard of
review and should be in narrative form rather than a witness-by-witness summary of trial testimony. Ind.
Appellate Rule 46(A)(6).

                                                     2
she could not produce one. Store management searched the Store’s computer system and

ascertained that the pants had not been sold on either the current date or the previous date

submitted by Ritter.

       The State charged Ritter with class A misdemeanor criminal conversion. The trial

court found her guilty as charged. She now appeals.

                                 Discussion and Decision

       Ritter challenges the sufficiency of the evidence to support her conviction for criminal

conversion. When reviewing a challenge to the sufficiency of evidence, we neither reweigh

evidence nor judge witness credibility. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007).

Rather, we consider only the evidence and reasonable inferences most favorable to the

judgment and will affirm the conviction “unless no reasonable fact-finder could find the

elements of the crime proven beyond a reasonable doubt.” Id. To be sufficient, the evidence

need not overcome every reasonable hypothesis of innocence. Id. This is true even where

the evidence of guilt is substantially circumstantial. See Jones v. State, 924 N.E.2d 672, 674

(Ind. Ct. App. 2010) (“[W]e need not determine if the circumstantial evidence is capable of

overcoming every reasonable hypothesis of innocence, but whether the inferences may be

reasonably drawn from that evidence which supports the conviction beyond a reasonable

doubt.”).

       To prove Ritter guilty of class A misdemeanor criminal conversion, the State was

required to establish that she “knowingly or intentionally exert[ed] unauthorized control over

property of another person.” Ind. Code § 35-43-4-3(a) (2011). Ritter maintains that the State


                                              3
failed to meet its burden of proving (1) that the pants were property of another person; and

(2) that she exerted unauthorized control over them.

       First, Ritter submits that the evidence was insufficient to establish that the pants were

the property of the Store. We disagree. Store manager Clamme testified that the Store sells

the brand, color, and size of pants that were found in Ritter’s purse. Ritter admitted that the

pants came from the Store but asserted that she had purchased them during a previous visit.

However, both during and after the incident, she was unable to produce any receipt to

substantiate her claim. Likewise, Clamme’s search of Store records showed no previous

purchase as Ritter claimed. Notably, immediately after the incident, police and Store

personnel found some tags near the dressing rooms where Ritter and her companions had

been shopping. One of those tags corresponded exactly to the color, size, and style of the

pants in Ritter’s purse. The evidence is sufficient to support a reasonable inference that the

pants belonged to the Store.

       Ritter also challenges the sufficiency of evidence to establish that she exerted

unauthorized control over the pants. Indiana Code Section 35-43-4-1(a) defines “exert

control over property” as “to obtain, take, carry, drive, lead away, conceal, abandon, sell,

convey, encumber, or possess property.” Subsection (b) states in part, “a person’s control

over property of another person is ‘unauthorized’ if it is exerted … without the other person’s

consent … [or] in a manner or to an extent other than that to which the other person has

consented.” At trial, the State introduced evidence that Ritter possessed and concealed the

pants by placing them in the bottom of her purse. The circumstantial evidence indicates that


                                               4
she had removed the tag before stashing the pants. Clamme testified that customers were not

authorized to put merchandise in their purses, and Ritter never asserted that she thought

otherwise. See Morris v. State, 921 N.E.2d 40, 43 (Ind. Ct. App. 2010) (distinguishing

between circumstances of authorized control, i.e., when customer places unpurchased items

in cart or shopping bag provided by store, and unauthorized control, i.e., “if someone moves

or hides unpurchased items within the confines of a store with no intent or ability to purchase

them”), trans. denied.2

        The evidence most favorable to the judgment indicates that Ritter and her companions

acted suspiciously while trying on merchandise at the Store, prompting Store management to

alert the police. During a consensual search, police discovered a pair of pants concealed in

the bottom of Ritter’s purse. The pants were from the Store, and police and Store personnel

found a detached tag corresponding exactly to the pants. To the extent that Ritter asserts that

the tag could have come from a different yet identical pair of pants, she asks that we reweigh

evidence, which we may not do. The evidence is sufficient to support the trial court’s

conclusion that Ritter knowingly or intentionally exerted unauthorized control over the

Store’s property. Accordingly, we affirm.




        2
            Ritter relies on Indiana Code Section 35-43-4-4 as support for her assertion that the evidence is
insufficient to establish the exertion of unauthorized control. Her argument is misplaced in two ways. First,
the statute does not contain an exclusive list of the bases upon which the State may establish a prima facie case.
Rather, it merely lists circumstances that affirmatively constitute a prima facie showing with respect to certain
elements. Second, those elements include “intent to deprive the owner of the property of a part of its value,”
which is an element of theft, not conversion. Because Ritter was charged with conversion, the State was not
required to make any showing with respect to her intent to deprive the Store of the pants’ value.


                                                        5
Affirmed.

RILEY, J., and MATHIAS, J., concur.




                                  6